          Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 1 of 17



                             UNITED STATE DISTRICT COURT
                              DISTRICT OF CONNECTICUT

___________________________________
KEVIN OLLIE,                        :
            Plaintiff               :                  CIVIL ACTION No.
                                    :
v.                                  :
                                    :
UNIVERSITY OF CONNECTICUT,          :
            Defendant               :
__________________________________ :                   DECEMBER 17, 2018

                 COMPLAINT FOR EMERGENCY INJUNCTIVE RELIEF
                         AND ORDER PENDENTE LITE

I.      INTRODUCTION

     1. Plaintiff Kevin Ollie brings this action for emergency injunctive relief and an order

        pendente lite to enjoin Defendant University of Connecticut from continuing to

        discriminate and retaliate against him in violation of anti-discrimination statutes such as

        Title VII of the Civil Rights Act of 1964 (“Title VII”). Defendant is unlawfully relying

        on a provision in a collective bargaining agreement to deter Plaintiff from filing a

        complaint of race discrimination with the Connecticut Commission on Human Rights and

        Opportunities (“CHRO”) and the U.S. Equal Employment Opportunity Commission

        (“EEOC”), or in a judicial forum, including the federal courts. After Plaintiff, through

        his lawyers and union representatives, engaged in protected activity under the anti-

        discrimination statutes by complaining about disparate treatment against Plaintiff as

        compared to similarly situated Caucasian individuals employed by Defendant and alleged

        violations of an anti-discrimination statute, and also communicated to Defendant, through

        its counsel, that Plaintiff intended to file claims of discrimination with administrative

        agencies such as the EEOC and the CHRO, Defendant discriminated and retaliated
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 2 of 17



   against Plaintiff in order to deter Plaintiff from exercising his rights under state and

   federal law.

2. Defendant has maintained that, if Plaintiff files a complaint of discrimination with an

   administrative agency such as the EEOC, or files a complaint of discrimination in a

   judicial forum, Defendant will refuse to proceed with the contractual grievance-

   arbitration process that is currently underway between Plaintiff and his union, and

   Defendant. Defendant’s actions represent an unlawful effort to dissuade Plaintiff from

   exercising his rights under federal and state anti-discrimination statutes, and to prevent

   Plaintiff from filing claims under those statutes before the expiration of the statutes of

   limitations on those claims.

3. Through this action, Plaintiff is requesting that the Court take emergency injunctive and

   equitable action to enjoin Defendant’s acts of discrimination and retaliation, including by

   ordering that: (1) Article 10.3 of the collective bargaining agreement, as applied to the

   facts of this case and as relied upon by Defendant, violates Title VII; (2) if Plaintiff

   exercises his rights to file discrimination or retaliation claims under state or federal law in

   an administrative agency, or in a judicial forum, Defendant is enjoined from refusing to

   proceed with the grievance-arbitration currently proceeding under the collective

   bargaining agreement because Plaintiff has exercised those rights; and (3) Plaintiff’s

   deadlines to file claims of discrimination under Title VII and the Connecticut Fair

   Employment Practices Act are equitably tolled as of December 17, 2018, and Defendant

   is equitably estopped from asserting a statute of limitations defense to those claims, if

   Plaintiff files those claims before a certain date reasonably established by this Court.




                                             2
             Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 3 of 17



II.       PARTIES

       4. Plaintiff, Kevin Ollie, is an African-American individual residing in Connecticut.

       5. Defendant, University of Connecticut, is the flagship state university of the State of

          Connecticut.

III.      JURISDICTION

       6. This Court has jurisdiction over this action because it presents a federal question under 28

          U.S.C. § 1331. The Court has jurisdiction over state law claims pursuant to 28 U.S.C. §

          1367.

       7. The Court also has jurisdiction over this action under Conn. Gen. Stat. § 52-422 because

          Plaintiff is seeking an order pendente lite as necessary to protect his rights during the

          pendency of an arbitration.

IV.       BACKGROUND

       8. Plaintiff was formerly employed as the Head Coach of the Men’s Basketball Program at

          the University of Connecticut.

       9. On March 10, 2018, Defendant’s Athletic Director, David Benedict, notified Plaintiff that

          Defendant was initiating the process to terminate Plaintiff’s employment.

       10. On April 6, 2018, Athletic Director Benedict issued a letter to Plaintiff providing more

          information about the alleged reasons for Defendant’s intention to terminate Plaintiff’s

          employment.

       11. On April 24, 2018, Athletic Director Benedict issued a written recommendation to

          terminate Plaintiff’s employment, which Plaintiff appealed to Defendant’s President,

          Susan Herbst.




                                                    3
      Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 4 of 17



12. On May 10, 2018, Plaintiff’s union representative sent a letter on his behalf to President

   Herbst opposing the recommendation to terminate by Athletic Director Benedict. That

   letter to President Herbst raised issues of discrimination on Plaintiff’s behalf.

13. For instance, the May 10, 2018 letter to President Herbst made reference to the

   Connecticut Fair Employment Practices Act, which is the statute in Connecticut which

   prohibits discrimination in employment. The section of the May 10, 2018 letter to

   President Herbst under the subject heading that included a reference to the Connecticut

   Fair Employment Practices Act included an extensive discussion of the “disparate

   treatment” to which Defendant was subjecting Plaintiff, a black male, as compared to

   Coach Jim Calhoun, a white male, and also used the term discrimination. That section of

   the letter also stated, “the purpose of introducing an appropriate comparator is to point

   out the University’s unfair and disparate treatment of similarly situated employees under

   the CBA, as well as state and federal law.” That section of the letter also cited to court

   decisions in which an employer’s disparate treatment of similarly situated employees was

   used to prove discrimination.

14. Through this May 10, 2018 letter, and other communications, Defendant had knowledge

   of Plaintiff’s allegations of discrimination, which constituted protected activity under

   Title VII and other anti-discrimination statutes.

15. On June 19, 2018 Defendant’s President, Susan Herbst, upheld the termination of

   Plaintiff’s employment.

16. During his employment with Defendant, Plaintiff was a member of a union, The

   University of Connecticut Chapter of the American Association of University Professors

   (hereinafter “union”).



                                             4
      Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 5 of 17



17. The operative collective bargaining agreement between Plaintiff’s union and Defendant

   includes Article 10, Contractual Grievance Procedure, which sets forth the process that

   the union and Defendant agreed to follow to resolve disputes concerning the

   interpretation or application of the terms or provisions of the collective bargaining

   agreement.

18. The contractual grievance procedure outlined in the collective bargaining agreement is a

   benefit, term, and condition that is part and parcel of the employment relationship

   between Plaintiff and Defendant.

19. Article 10.3 of the operative collective bargaining agreement between the union and

   Defendant states:

                   10.3   Resort to Other Procedure

                   If prior to seeking resolution of a dispute by filing a grievance under this
           contract, or while the grievance proceeding is in progress, a member seeks to
           resolve the matter in any other forum, whether administrative or judicial, the
           Board shall have no obligation to entertain or proceed with this grievance
           procedure. For the purpose of this Agreement, however, the parties agree that a
           complaint filed by a UConn-AAUP member with the University of Connecticut’s
           Office of Institutional Equity or Office of Audit Compliance and Ethics are
           internal investigatory procedures and the member shall retain all rights to proceed
           with the Article 10 grievance process.

20. Following the termination of his employment with Defendant, Plaintiff’s union filed a

   grievance claiming that Defendant terminated Plaintiff’s employment without just cause

   in violation of the operative collective bargaining agreement (hereinafter “the

   grievance”).

21. The grievance filed by the union pursuant to Article 10 has been assigned to an arbitrator,

   and the parties are proceeding with the arbitration process.




                                             5
      Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 6 of 17



22. However, the actual arbitration will not be fully adjudicated and decided until after the

   last possible date to file with the CHRO/EEOC.

23. Importantly, the arbitration will not include any claims of discrimination or retaliation, or

   allege any violations of any state or federal anti-discrimination statutes. Rather, Plaintiff

   expects that the arbitration will be limited to a claim that Defendant violated the operative

   collective bargaining agreement by terminating Plaintiff without just cause as defined by

   the collective bargaining agreement.

24. However, Plaintiff contends that, in addition to terminating his employment without just

   cause in violation of the operative collective bargaining agreement, Defendant has also

   discriminated against him on the basis of his race and color in violation of federal and

   state law, including Title VII of the Civil Rights Act of 1964 (“Title VII”) and the

   Connecticut Fair Employment Practices Act (“CFEPA”).

25. Defendant has treated Plaintiff much differently, and much less favorably, than it has

   treated other similarly situated Caucasian employees, and has advance pretextual reasons

   to support the termination of Plaintiff’s employment.

26. For instance, the previous Head Coach of Defendant’s Men’s Basketball Program, Jim

   Calhoun, was found to have engaged in conduct in violation of NCAA rules and

   regulations following in an investigation conducted by the NCAA and Defendant in 2011

   and 2012 that was more severe than the conduct which Defendant has identified as the

   basis for its decision to terminate Plaintiff’s employment, but Defendant never terminated

   the employment of Jim Calhoun. Indeed, Defendant continued to employ Jim Calhoun

   and paid him more $1.9 MM between 2012 and September of 2018.

27. Coach Jim Calhoun is Caucasian.



                                              6
      Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 7 of 17



28. In order to proceed with claims of discrimination under Title VII and the CFEPA,

   employees are generally required to exhaust their administrative remedies by filing

   claims with the U.S. Equal Employment Opportunity Commission (“EEOC”), and the

   Connecticut Commission on Human Rights and Opportunities (“CHRO”).

29. Pursuant to a work sharing agreement, and by operation of law, the CHRO has the ability

   to process and adjudicate claims of discrimination under Title VII, in addition to

   discrimination claims under CFEPA.

30. Under applicable law, the deadlines to file claims with those administrative agencies is

   300 days and 180 days, respectfully.

31. Under the facts of this case, 180 days from the date of President Herbst’s letter is

   December 16, 2018 and so the last timely date to file administratively with the CHRO is

   no later than December 17, 2018. The time to file with the EEOC could be as early as

   January 4, 2019.

32. In this case, the grievance will not be decided through the arbitration process described in

   Article 10 of the collective bargaining agreement until after the deadlines to file claims

   under Title VII and the CFEPA with the appropriate administrative agencies have already

   expired.

33. Through the May 10, 2018 letter from Plaintiff’s union to President Herbst, as well as

   other communications, Defendant had knowledge of Plaintiff’s allegations of

   discrimination, which constituted protected activity under Title VII and other anti-

   discrimination statutes.

34. In advance of the expiration of Plaintiff’s deadline to file discrimination claims with

   EEOC and CHRO, Plaintiff, through his union representatives and legal counsel,



                                              7
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 8 of 17



   communicated to Defendant, through its legal counsel, that Plaintiff intended to file

   claims of discrimination with the appropriate administrative agencies, and requested that

   Defendant agree to not invoke Article 10.3 of the collective bargaining agreement based

   on the filing of those discrimination claims.

35. On October 30, 2018, Plaintiff’s counsel and the Executive Director of the union Michael

   Bailey met with Nicole Gelston, General Counsel of the University of Connecticut, and

   Gabriel Jiran, outside counsel representing the University of Connecticut in this

   arbitration. The purpose of the meeting was to discuss issues related to the arbitration.

36. At the meeting on October 30, 2018, Plaintiff’s counsel raised the issue of exhaustion of

   administrative remedies in the context of Article 10.3 and asked that Defendant agree that

   a filing with the CHRO/EEOC with a request to stay CHRO/EEOC proceedings pending

   the result of the arbitration, simply to preserve the right to proceed in that forum

   following the arbitration, would not result in the Defendant invoking Article 10.3 of the

   collective bargaining agreement. In the alternative, Plaintiff’s counsel requested that

   Defendant consent to allowing the arbitrator to address this issue as a preliminary matter.

   The parties also discussed other arbitration issues. At the end of the meeting, Defendant

   responded that it would inform Plaintiff of its decision regarding the CHRO/EEOC issue.

37. Defendant did not promptly respond to Plaintiff’s proposal regarding filing with

   CHRO/EEOC combined with a stay, nor did Defendant promptly respond to Plaintiff’s

   request to submit the CHRO/EEOC issue to the arbitrator.

38. On or about November 15, 2018, having not heard back from Defendant regarding its

   position on the CHRO/EEOC issue, Plaintiff proposed a tolling agreement to Defendant




                                             8
      Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 9 of 17



   that would extend the time to file with the CHRO/EEOC to a date 30 days following the

   completion of the arbitration.

39. On November 25, 2018, Attorney Jiran communicated regarding issues relating to the

   arbitration process, but did not provide any information regarding the Defendant’s

   position regarding the tolling agreement, nor did Defendant provide consent to take the

   CHRO/EEOC issue to the arbitrator.

40. Defendant did not respond to the request for the tolling agreement until December 4,

   2018, denying Plaintiff’s request. Defendant did not respond to the request to take the

   matter to the arbitrator.

41. On or about December 10, 2018, Plaintiff again reached out to the Defendant regarding

   Plaintiff’s request to bring the CHRO/EEOC issue to the arbitrator.

42. On or about December 12, 2018, Attorney Jiran informed counsel for Plaintiff that

   Defendant would not agree to bring the CHRO/EEOC matter to the arbitrator.

43. On December 16, 2018, Attorney Jiran informed counsel for Plaintiff that Defendant

   would not agree to stipulate that Defendant would not raise Article 10.3 of the collective

   bargaining agreement if Plaintiff filed charges with CHRO/EEOC to preserve his

   discrimination claims.

44. Thus, Plaintiff has offered, through counsel, a tolling agreement and/or a willingness to

   simply file his claims of discrimination under Title VII and the CFEPA with the

   appropriate administrative agencies to preserve his rights before the expiration of the

   applicable statutes of limitations, and then agree to stay those claims once filed until after

   the resolution of the arbitration.




                                             9
       Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 10 of 17



  45. However, Defendant has refused to enter into a tolling agreement and has refused to

     agree that it will continue to arbitrate the grievance if Plaintiff files his Title VII claim

     with the EEOC. Defendant has refused to agree that it will not invoke Article 10.3 of the

     operative collective bargaining agreement and decline to proceed with the arbitration of

     the grievance if Plaintiff files his Title VII claim with the EEOC.

  46. Defendant has also refused to enter into a tolling agreement and has refused to agree that

     it will continue to arbitrate the grievance if Plaintiff files his CFEPA claim with the

     CHRO. Defendant has refused to agree that it will not invoke Article 10.3 of the

     operative collective bargaining agreement and decline to proceed with the arbitration of

     the grievance if Plaintiff files his CFEPA claim with the CHRO.

  47. Judicial intervention is necessary to protect Plaintiff’s interests and preserve Plaintiff’s

     right to pursue his claims of discrimination under Title VII before the expiration of the

     statute of limitations.

  48. Judicial intervention is necessary to protect Plaintiff’s interests and preserve Plaintiff’s

     right to pursue his claims of discrimination under CFEPA before the expiration of the

     statute of limitations.

  49. Absent judicial intervention, Plaintiff will suffer irreparable harm because the statutes of

     limitations for Plaintiff to file his claims under discrimination with the appropriate

     administrative agencies will expire.

COUNT ONE:           INJUNCTIVE & EQUITABLE RELIEF REGARDING
                     VIOLATION OF TITLE VII

  50. Based on the foregoing, Defendant is violating Plaintiff’s rights under Title VII of the

     Civil Rights Act of 1964.




                                                10
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 11 of 17



51. Plaintiff is an African-American male and is a member of a protected class under Title

   VII.

52. Plaintiff engaged in protected activity by communicating to Defendant, through his union

   representatives and legal counsel, allegations of discrimination and disparate treatment,

   including allegations based on disparate treatment of Plaintiff and other similarly situated

   Caucasian males.

53. Plaintiff also engaged in protected activity by communicating to Defendant, through his

   representatives and legal counsel, that he intended to file discrimination claims with

   CHRO and EEOC, including discrimination claims under Title VII.

54. Defendant had knowledge of Plaintiff’s protected activity, and Defendant has taken

   adverse actions against Plaintiff in response to that protected activity.

55. After Defendant had knowledge of Plaintiff’s protected activity, Defendant engaged in a

   series of actions to deter Plaintiff from filing discrimination claims under Title VII with

   CHRO and EEOC and exercising his rights to pursue his claims of discrimination against

   Defendant.

56. For instance, Defendant has refused to agree that it will not invoke Article 10.3 of the

   collective bargaining agreement if Plaintiff files discrimination claims with CHRO,

   EEOC, or in a judicial forum. By taking that position, Defendant is asserting the right to

   refuse to proceed with the grievance-arbitration process under the collective bargaining

   agreement if Plaintiff exercises his rights to file discrimination claims in an

   administrative agency or in a judicial forum.

57. Defendant’s actions are intended to dissuade Plaintiff from exercising his rights to file

   discrimination claims in an administrative or judicial forum until after the arbitration



                                             11
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 12 of 17



   under the collective bargaining agreement has concluded, by which time Plaintiff’s

   statute of limitations under Title VII and CFEPA will have lapsed, and Plaintiff will be

   unable to assert claims under those statutes.

58. Defendant has also refused to agree to other measures that would allow Plaintiff to

   preserve his rights to file discrimination claims under Title VII and CFEPA, such as an

   agreement to toll the statute of limitations for those claims until after the conclusion of

   the pending arbitration.

59. Defendant has also refused to allow this issue to be presented to the arbitrator.

60. Plaintiff has been harmed by Defendant’s actions because, absent judicial intervention, if

   Plaintiff is deterred from filing his discrimination claims until after the conclusion of the

   arbitration, Plaintiff will be unable to pursue claims under Title VII and CFEPA because

   the statute of limitations will have expired.

61. Plaintiff has been harmed by Defendant’s actions because, absent judicial intervention, if

   Plaintiff files his discrimination claims under Title VII and CFEPA in order to preserve

   his rights under those statutes before the expiration of the statutes of limitations,

   Defendant will invoke Article 10.3 of the collective bargaining agreement and refuse to

   proceed with the arbitration of the collective bargaining agreement, and thereby depriving

   Plaintiff and his union with the ability to enforce Plaintiff’s rights under the collective

   bargaining agreement and obtain a remedy for Defendant’s violation of Plaintiff’s rights

   under the collective bargaining agreement.

62. Plaintiff will suffer irreparable harm in the absence of injunctive relief from the Court

   because he will either lose his ability to pursue his discrimination claims as a result of the

   expiration of applicable statute of limitations, or he will lose the ability to proceed with



                                             12
      Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 13 of 17



     claims in arbitration based on Defendant’s violation of the collective bargaining

     agreement.

 63. Plaintiff is likely to prevail on the merits on the question of whether Defendant’s actions

     violate Plaintiff’s rights under Title VII.

 64. Accordingly, injunctive relief is appropriate.

 65. Equitable relief to toll the statute of limitations is also appropriate, including, but not

     limited to, because Plaintiff has been diligent in trying to preserve his rights to file

     discrimination claims, but Defendant has acted to deter Plaintiff from exercising those

     rights.

COUNT TWO:           INJUNCTIVE & EQUITABLE RELIEF REGARDING
                     VIOLATION OF CFEPA

 66. Based on the foregoing, Defendant is violating Plaintiff’s rights under CFEPA.

 67. Plaintiff is an African-American male and is a member of a protected class under

     CFEPA.

 68. Plaintiff engaged in protected activity by communicating to Defendant, through his union

     representatives and legal counsel, allegations of discrimination and disparate treatment,

     including allegations based on disparate treatment of Plaintiff and other similarly situated

     Caucasian males.

 69. Plaintiff also engaged in protected activity by communicating to Defendant, through his

     representatives and legal counsel, that he intended to file discrimination claims with

     CHRO and EEOC, including discrimination claims under CFEPA.

 70. Defendant had knowledge of Plaintiff’s protected activity, and Defendant has taken

     adverse actions against Plaintiff in response to that protected activity.




                                               13
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 14 of 17



71. After Defendant had knowledge of Plaintiff’s protected activity, Defendant engaged in a

   series of actions to deter Plaintiff from filing discrimination claims with CHRO and

   EEOC and exercising his rights to pursue his claims of discrimination against Defendant.

72. For instance, Defendant has refused to agree that it will not invoke Article 10.3 of the

   collective bargaining agreement if Plaintiff files discrimination claims with CHRO,

   EEOC, or in a judicial forum. By taking that position, Defendant is asserting the right to

   refuse to proceed with the grievance-arbitration process under the collective bargaining

   agreement if Plaintiff exercises his rights to file discrimination claims in an

   administrative agency or in a judicial forum.

73. Defendant’s actions are intended to dissuade Plaintiff from exercising his rights to file

   discrimination claims in an administrative or judicial forum until after the arbitration

   under the collective bargaining agreement has concluded, by which time Plaintiff’s

   statute of limitations under Title VII and CFEPA will have lapsed, and Plaintiff will be

   unable to assert claims under those statutes.

74. Defendant has also refused to agree to other measures that would allow Plaintiff to

   preserve his rights to file discrimination claims under Title VII and CFEPA, such as an

   agreement to toll the statute of limitations for those claims until after the conclusion of

   the pending arbitration.

75. Defendant has also refused to allow this issue to be presented to the arbitrator.

76. Plaintiff has been harmed by Defendant’s actions because, absent judicial intervention, if

   Plaintiff is deterred from filing his discrimination claims until after the conclusion of the

   arbitration, Plaintiff will be unable to pursue claims under Title VII and CFEPA because

   the statute of limitations will have expired.



                                             14
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 15 of 17



77. Plaintiff has been harmed by Defendant’s actions because, absent judicial intervention, if

    Plaintiff files his discrimination claims under Title VII and CFEPA in order to preserve

    his rights under those statutes before the expiration of the statutes of limitations,

    Defendant will invoke Article 10.3 of the collective bargaining agreement and refuse to

    proceed with the arbitration of the collective bargaining agreement, and thereby depriving

    Plaintiff and his union with the ability to enforce Plaintiff’s rights under the collective

    bargaining agreement and obtain a remedy for Defendant’s violation of Plaintiff’s rights

    under the collective bargaining agreement.

78. Plaintiff will suffer irreparable harm in the absence of injunctive relief from the Court

    because he will either lose his ability to pursue his discrimination claims as a result of the

    expiration of applicable statute of limitations, or he will lose the ability to proceed with

    claims in arbitration based on Defendant’s violation of the collective bargaining

    agreement.

79. Plaintiff is likely to prevail on the merits on the question of whether Defendant’s actions

    violate Plaintiff’s rights under CFEPA.

80. Accordingly, injunctive relief is appropriate.

81. Equitable relief to toll the statute of limitations is also appropriate, including, but not

    limited to, because Plaintiff has been diligent in trying to preserve his rights to file

    discrimination claims, but Defendant has acted to deter Plaintiff from exercising those

    rights




                                              15
     Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 16 of 17




PRAYER FOR RELIEF

    Plaintiff requests that the Court order the following injunctive and equitable relief:

       1. Enjoin Defendant from refusing to proceed with the grievance-arbitration process

           under the collective bargaining agreement, or from taking any other adverse

           action against Plaintiff, if Plaintiff exercises his right to file a discrimination or

           retaliation claim under state or federal law in an administrative agency or judicial

           forum; and

       2. Equitably toll the statute of limitations for Plaintiff to file claims under Title VII

           and CFEPA as of December 17, 2018, and equitably estop Defendant from

           asserting a statute of limitations defense to those claims as long as they are filed

           by a date reasonably established by the Court.




                                           PLAINTIFF,
                                           KEVIN OLLIE


                                           By: /s/ Todd D. Steigman
                                                  Jacques J. Parenteau (ct 09771)
                                                  jparenteau@mppjustice.com
                                                  William G. Madsen (ct09853)
                                                  wmadsen@mppjustice.com
                                                  Todd Steigman (ct26875)
                                                  tsteigman@mppjustice.com
                                                  Madsen, Prestley & Parenteau, LLC
                                                  402 Asylum Street
                                                  Hartford, CT 06103
                                                  (860) 246-2466 (tel.)
                                                  (860) 246-1794 (fax)




                                              16
          Case 3:18-cv-02070-KAD Document 1 Filed 12/17/18 Page 17 of 17




                             UNITED STATE DISTRICT COURT
                               DISTRICT OF CONNECTICUT


KEVIN OLLIE,
          Plaintiff                                    CIVIL ACTION No.

v.

UNIVERSITY OF CONNECTICUT,
          Defendant
                                                       DECEMBER 17, 2018

                              DECLARATION OF KEVIN OLLIE

     1. My name is Kevin Ollie and I am the Plaintiff named in the above-captioned case.

     2. I have reviewed the factual allegations set forth in the document entitled "Complaint for

        Emergency Injunctive Relief and Order Pendente Lite," dated December 17, 2018 and

        filed by my attorneys on this date (hereinafter "Complaint").

     3. Based on my own personal knowledge, non-privileged information provided by counsel,

        and a review of documents and communications concerning the arbitration proceedings

        in which I was not a direct participant, I verify under penalty of perjury that the factual

        allegations in the Complaint are true and correct.



                Executed on December 17, 2018 at Hartford, Connecticut.




                                                                              '>.
